Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William Player, Reg. No. 20,851, on April 29, 2022.
Please cancel claims 11-17. Please Amend claims 1, 3, and 7 presented on February 24, 2022 as follows:

1.  (Currently Amended) A method for attaching an elastic hose onto a dimensionally stable spout, wherein the method comprises the following steps: 
a) generating a flow of pressurized gas from the spout; 
[[a1)]] b) placing an end of the elastic hose in an elastic and deformable hose mount of a hose assembly tool; 
[[b)]] c) guiding the end of the hose toward the spout against a direction of the flow of the gas from the spout; 
[[c)]] d) reducing [[the]] a flow cross-section of the hose after a connection point for generating a dynamic pressure in the hose that expands the hose end with the hose assembly tool by which the hose can be cut off or whose flow can be restricted, and wherein the elastic and deformable hose mount deforms to allow a diameter increase of the hose end 
[[d)]] e) attaching the hose end to the spout; and 
[[e)]] f) increasing the flow cross-section of the hose after the connection point for applying the hose end to an outer side of the spout where the hose is held at and is attached to the spout by the hose assembly tool and such that the reduction of the flow cross-section in accordance with step [[c)]] d) and the increase of the flow cross-section in accordance with step [[e)]] f) are carried out by the hose assembly tool whereat the increase of the flow cross-section in accordance with step [[e)]] f) happens through releasing of the hose out of the hose assembly tool.

3.  (Currently Amended) A method in accordance with claim 1, characterized in that the method steps c) to f) 

7.  (Currently Amended) A method in accordance with claim 1, characterized in that the hose is widened in step [[c)]] d) such that it is pushed onto the spout without contacting the outer side of the spout.

Allowable Subject Matter
Claims 1-5, 7-10, and 18-19 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest the method of claim 1, wherein the end of the elastic hose is placed in an elastic and deformable house mount of an assembly tool, wherein  the elastic and deformable hose mount deforms to allow a diameter increase of the hose end, in combination with the other limitations of claim 1.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726